Lockheed Aircraft Corporation v. Commissioner.Lockheed Aircraft Corp. v. CommissionerDocket No. 82255.United States Tax CourtT.C. Memo 1960-67; 1960 Tax Ct. Memo LEXIS 222; 19 T.C.M. (CCH) 347; T.C.M. (RIA) 60067; April 7, 1960*222  Thomas L. Caps, Esq., for the petitioner. John W. Holt, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner, by a notice of deficiency dated July 30, 1959, determined large deficiencies in income taxes of this petitioner for the years 1944 and 1945 and large deficiencies in excess profits taxes against this petitioner for the years 1942, 1943 and 1944. The petitioner filed a petition and an amended petition, after which the Commissioner filed an answer. The Commissioner, in his answer, conceded that he erred in determining deficiencies in excess profits taxes for the years 1942, 1943 and 1944, the petitioner claims no overpayment and, consequently, there is now no issue with respect to those taxes. The petitioner filed a reply on January 20, 1960. The only remaining issues are whether there are any deficiencies in income taxes for 1944 and 1945. The petitioner, on November 30, 1959, filed a motion for judgment on the pleadings. The parties were heard on the motion on January 20, 1960, at which time the parties advised the Court that they had agreed to file a stipulation of the facts so that the Court would know just what facts*223  are being admitted.  Such a stipulation was filed. The facts as thus admitted and agreed to are adopted as the findings of fact. The issues in this case are not distinguishable in principle from those decided by this Court in The Budd Company, 33 T.C. - (Feb. 5, 1960). Both parties recognize this and have attempted unsuccessfully to dispose of the proceeding by a stipulation. The Commissioner concedes that he erred in determining the deficiencies set forth in the notice of deficiency on which this proceeding is based. The case is decided for the petitioner on authority of The Budd Company, supra. Decision will be entered for the petitioner.